Citation Nr: 1411856	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a condition manifested by chronic diarrhea.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial rating higher than 10 percent for tenosynovitis of right (dominant) wrist (right wrist disability).

4.  Entitlement to an initial compensable rating for residuals of right distal tibia (right ankle) stress fracture.

5.  Entitlement to an initial compensable rating for spider veins of both thighs.

6.  Entitlement to an initial compensable rating for dermatitis of both ankles.

7.  Entitlement to an initial compensable rating for residuals of spider bite on left calf.

8.  Entitlement to a total rating for compensation based on individual unemployability (TDIU), prior to March 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to September 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York, which-in pertinent part, granted service connection for the right wrist, right ankle, spider bite, varicose veins, and dermatitis and assigned an initial 10-percent rating for the right wrist, and noncompensable ratings for the other disabilities, all with an effective date in September 2008.  The March 2009 rating decision also denied entitlement to service connection for diarrhea and hemorrhoids.  The Veteran perfected an appeal of those determinations.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with her appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for a disability characterized by chronic diarrhea; a higher initial rating for right ankle fracture; and TDIU prior to March 9, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current hemorrhoids have not been demonstrated.

2.  The Veteran's right wrist disability is manifested by painful limitation of motion (LOM) and decreased grip strength without ankylosis.

3.  The Veteran's spider veins are superficial and otherwise asymptomatic.  Intermittent edema of extremities or aching or fatigue in the legs after prolonged standing or walking have not manifested.

5.  The Veteran's dermatitis of the ankles affects less than 5 percent of the total body and no exposed areas; it has not required systemic therapy. 

6.  The Veteran's spider bite scar residual is manifested by a deep scar of less than six square (sq.) inches (39 sq centimeters (cm)) in total area.  It is not painful.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for hemorrhoids are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The requirements for an initial rating higher than 10 percent for right (dominant) wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024 (2013).

3.  The requirements for an initial compensable rating for varicose veins of the thighs are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, DC 7120.

4.  The requirements for an initial compensable rating for dermatitis of the ankles are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31 (2013); 38 C.F.R. § 4.118, DC 7806 (2007).

5.  The requirements for an initial compensable rating for spider bite scar residual are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, (2013); 38 C.F.R. §§ 4.71a, DC 7801 (2007 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); and implemented at 38 C.F.R. § 3.159 (2013)), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

Prior to issuance of the March 2009 rating decision, VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter was abbreviated as to the noted areas, as the Veteran was still in active service and was a participant in the Benefits Delivery at Discharge Program.  A September 2008 letter provided a comprehensive notice of the VCAA requirements.  The letters were time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); id.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  All of the relevant service treatment records were obtained.  The Veteran has not reported relevant post-service treatment.  The Veteran received VA examinations in December 2008 and October 2010.  Neither the Veteran nor her representative asserts that there are additional records to be obtained or that her service connected disabilities have changed since the last examination.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In her Notice of Disagreement and Substantive Appeal (VA Form 9), the Veteran asserted that no military doctor asked to see her hemorrhoid(s) each time she complained; and, she did not have hemorrhoids when she enlisted.  She also asserted that she had grown tired of bleeding from them each time she used the bathroom.  The Veteran's service treatment records, however, which include discharge summaries of three instances of inpatient treatment for conditions not currently of record, in the months that preceded her separation from active service, contain no notation of complaints of or treatment for hemorrhoids.  The service treatment records note several pelvic examinations of the Veteran where no hemorrhoid was noted.

The December 2008 VA general examination report notes the Veteran complained of a hemorrhoid that had been painful for the prior year.  The examiner noted no hemorrhoid was present on examination, and the Veteran's rectal examination was normal.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a current disability).

The Veteran may be competent to report manifestations of a hemorrhoid, but the VA examiner was a trained medical professional, and her assessment is more probative than that of the Veteran.  38 C.F.R. § 3.159(a)(2).  The medical evidence of record, to include the VA examination, does not show the Veteran to have a hemorrhoid.  The evidence is against finding that the Veteran has a current disability.  As such the evidence is against the claim, and it is denied.  38 C.F.R. § 3.303.

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of an initial rating (in this case the day after the Veteran's discharge from service).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Right Wrist

The December 2008 VA examination report reflects the Veteran reported she developed the disability due to the strenuous exercise in basic training.  She reported further that, while she sought immediate medical attention, but the wrist was not treated fully until she reached her first duty assignment.  Her treatment included occupational therapy and transdermal medication with electrical current treatment.  The Veteran reported she wore a splint at all times and used Ibuprofen 400-600 mg on an as-needed basis.  She reported she was right-hand dominant.

The Veteran reported pain, stiffness, swelling, and limited motion of the right wrist as well as a burning sensation.  She denied any flare-ups.  The Veteran reported difficulty gripping and carrying items. 

Physical examination revealed tenderness of the medial inner forearm from just below the elbow to the tip of the thumb.  There was no evidence of inflammatory arthritis.  ROM on both dorsiflexion and palmar flexion was 0 to 60 degrees.  Radial and ulnar deviation were 0 to 5 degrees and 0 to 20 degrees respectively.  There was no objective evidence of pain on motion.  The examiner diagnosed tenosynovitis.

The March 2009 rating decision reflects the RO evaluated the Veteran's right wrist under DC 5024, which requires the disability to be rated on the basis of LOM of the affected part as degenerative arthritis.  See 38 C.F.R. § 4.71a.

Degenerative arthritis is rated under DC 5003.  Those criteria provide that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent rating is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  38 C.F.R. § 4.71a, DC 5003.  

Wrist disability is evaluated under DC 5215.  See 38 C.F.R. § 4.71a.  Under these criteria, LOM of either the dominant or minor joint is evaluated at 10 percent.  A higher rating is warranted only for ankylosis.  See DC 5214.  LOM on dorsiflexion is defined as less than 0 to 15 degrees; and, palmar flexion as motion limited in line with the forearm.  See 38 C.F.R. § 4.71a, DC 5215; see also id., Plate I.

The March 2009 rating decision reflects the Veteran was awarded the initial 10-percent rating on the basis of the noted tenderness on examination.  The criteria for a higher rating have not been met or approximated.  Additional functional limitation was not reported, and, in any event, the provisions of 38 C.F.R. §§ 4.40 and 4.45 would not be for application, because she is in receipt of the highest rating for limitation of motion, and a higher rating would require ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).38 C.F.R. § 4.71a, DC 5215.  A higher rating on the basis of ankylosis is not warranted, as the Veteran retains significant range of motion in the right wrist.

The Veteran reported she was a graphics artist prior to entering active service, and that she was unable to work due to her right wrist disability, but she had not worked in the brief interval between her separation from active service and the December 2008 examination.  The examiner assessed the Veteran's occupational impairment due to her right wrist disability as decreased manual dexterity, problems with lifting and carrying items, and decreased strength, and increased absenteeism.  The assessed impact on activities of daily living was moderate on chores and recreation, and mild in all other areas.

In light of the findings on examination and the examiner's assessment of the impact on the Veteran's occupational impairment and her activities of daily living, the Board finds the 10-percent rating reasonably compensates her to the extent practical for her right wrist disability.  38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 5215.

The October 2010 VA examination report reflects the Veteran reported her right wrist symptoms were intermittent with remissions, and that she wore a brace at night for sleeping and during the day.  She again reported a burning sensation.

Physical examination revealed tenderness, pain at rest, and guarding of movement.  ROM on dorsiflexion was 0 to 40 degrees, and 0 to 50 degrees on palmar flexion.  Radial deviation was 0 to 5 degrees, and ulnar deviation was 0 to 10 degrees.  The examiner noted repetitive-use testing did not reveal additional loss of ROM due to pain, etc.  In light of the objective findings on clinical examination, the Board finds the Veteran's right wrist disability continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. §§ 4.59, 4.71a, DC 5215.

The Board acknowledges the Veteran's report to the examiners and her written submissions to the effect that she is no longer able to work as a graphics artist due to the pain and weakness of her right wrist, as she has difficulty holding or gripping items used in that occupation.  At other times; however, she has reported that she is not working due to anxiety and panic disorder.  On the 2010 examination, she was found to have pain, but no stiffness, weakness or incoordination.  In sum, her reports are not consistent with findings on examination.

As noted earlier, the wrist disability is rated on the basis of LOM, which includes the functional loss due to pain and weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The examiner noted the Veteran's right wrist had not improved since the 2008 examination, and that it would have significant impact on employment in the form of decreased manual dexterity and strength, the assignment of different duties, and increased tardiness and absenteeism.

The Board will afford the Veteran the benefit of the doubt as to whether the applicable rating criteria describes and anticipates the nature and severity of her disability.  38 C.F.R. §§ 3.321(b)(1), 4.3; see also Thun v. Peake, 22 Vet. App. 111 (2008).   Nonetheless, the evidence of record shows the Veteran has not worked since her separation from service due to her mental disability, as noted in the October 2010 examination report.  Hence, there is no factual basis for a finding of a marked impact on employment; and, the Veteran has not been hospitalized due to her right wrist disability.  Thus, the Board finds referral for consideration of a higher rating on an extraschedular basis is not indicated by the evidence of record.  38 C.F.R. § 3.321(b)(1).  

In light of all of the above, the Board is constrained to find that the 10-percent rating, to the extent practical, compensates the Veteran for her impairment in earning capacity due to the right wrist disability.  38 C.F.R. § 4.1.  The Board also notes a February 2014 rating decision assigned a 100-percent rating for the Veteran's PTSD, effective in March 2012.

Varicose (Spider) Veins

The varicose veins of the Veteran's lower extremities are currently rated under 38 C.F.R. § 4.104, DC 7120.  Under DC 7120, the following ratings apply: a 
noncompensable rating is warranted where there are asymptomatic palpable or visible varicose veins.  A 10-percent rating is warranted where there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20-percent rating is warranted where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40-percent rating is warranted where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  
A 60-percent, rating is warranted where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The maximum, 100 percent, rating is warranted where there is massive board-like edema with constant pain at rest.  Id.

Analysis

Both the December 2008 and October 2010 examination reports note the Veteran's varicose veins are superficial on each lower extremity.  Physical examination revealed no edema, discoloration, pain, ulceration, or other symptoms after prolonged walking or standing.  The Veteran has not reported additional symptoms and she has received no reported treatment.  In other words, the Veteran's varicose veins are asymptomatic, except for their appearance.  Thus, they more nearly approximate the assigned noncompensable rating, 38 C.F.R. §§ 4.1, 4.10, 4.104, DC 7120, and there is no factual basis for a staged rating for any part of the rating period.



Skin Disabilities

Effective October 23, 2008, the rating codes of the skin were revised under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118.  The current criteria apply to claims that were received or pending on and after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05).  As earlier noted, VA received the Veteran's current claim in August 2008.  Hence, the prior criteria apply to her appeal where the DCs are different.

Spider Bite Residuals

The December 2008 examination report reflects the Veteran reported she was hospitalized for three days after being bitten by a spider.  Physical examination revealed a darkened discoloration of the skin at the left medial shin.  The examiner did not indicate the size of the area or whether it was symptomatic in any way.  A black and white photograph of the area is in the claims file.

The October 2010 examination report reflects the in-service treatment for the bite included lancing and drainage via a drainage tube secured with sutures.  The examiner noted the wound to have healed well.  The Veteran denied having received any subsequent treatment.  Physical examination revealed the scar as of irregular width.  The examiner noted the scar was difficult to measure but noted it was approximately 0.5 x 0.5 inch across the top, and 0.25 inch deep.  It was not tender to palpation but there was adherence to underlying tissue and underlying soft tissue damage.  There was no ulceration or skin breakdown.  The examiner noted the scar did not cause any occupational impairment or impact on activities of daily living.

The scar is deep, as it is associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7801 Note (1).  Under the prior version of DC 7801, which rates scars other than head, face, or neck, that are deep or that cause limited motion, a 10-percent rating requires coverage of an area or areas exceeding 6 sq. inches (39 sq cm).  A 20-percent rating requires coverage of an area or areas exceeding 12 sq. inches (77.4 sq. cm).  A 30-percent rating requires coverage of an area or areas exceeding 72 sq. inches (465 sq. cm), and a 40-percent rating requires coverage of an area or areas exceeding 144 sq. inches (929 sq. cm).  38 C.F.R. § 4.118 (2007).

The findings on clinical examination show the scar residual of the spider bite, while deep, does not more nearly approximate a compensable rating, as it is less than 6 sq. inches in area.  Neither does it affect the motion of the affected area.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.118, DCs 7801, 7805 (2007).  The examination report reflects the examiner noted the location of the bite residual as just below the hem line, it was disfiguring, and it caused embarrassment to the Veteran.  The Board acknowledges this facet of the Veteran's disability, but the skin rating criteria are entirely objective.

Dermatitis

The December 2008 examination report reflects the Veteran reported calluses around her ankles due to wearing boots during her active service.  Physical examination revealed hardening of the skin around each ankle.  The examiner diagnosed the area as dermatitis.  No functional impairment due to the dermatitis was noted.  The October 2010 examination report notes the Veteran reported the area felt like bumps on her ankles.  She reported she kept the area dry, and she wore her boots loose.  The Veteran denied any systemic symptoms or having received any treatment during the prior 12 months.

Physical examination revealed an eczema-like rash just above the ankles and some mild papules of each ankle anteriorly.  The examiner noted the percent of total body area affected was less than five percent.  No exposed area was affected.  The examiner diagnosed mild dermatitis, eczema-like condition of the skin.
Analysis

Under DC 7806, concerning dermatitis or eczema, the involvement of less than 5 percent of the entire body or exposed area, no more than topical therapy required during the past 12-month period, warrants a noncompensable rating.  A 10-percent rating requires the involvement of 5 to 20 percent of the entire body or exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30-percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The objective findings on clinical examination show the Veteran's dermatitis of the ankles more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.31, 4.118, DC 7806.  A compensable rating was not met or approximated, as the affected area is less than 5 percent of the total body, and no exposed areas are affected.  The disability has manifested at the same rate throughout the reporting period.  Thus, there is no factual basis for a staged rating for any part of the reporting period.

The Board notes the rating schedule addresses the symptoms and character or the Veteran's varicose vein, spider bite scar residual, and her dermatitis disabilities. Hence, the Board finds neither disability manifests with an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1).  Even were the Board to find the subjective factors of disfigurement and embarrassment, as concerns the spider bite residual, is sufficient to proceed to the second step of the Thun analysis, there is no evidence of marked impact on employment or frequent hospitalization.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial rating higher than 10 percent for right (dominant) wrist disability is denied.

Entitlement to an initial compensable rating for spider (varicose) veins of both thighs is denied.

Entitlement to an initial compensable rating for dermatitis of both ankles is denied.

Entitlement to an initial compensable rating for residuals of spider bite on left calf is denied.


REMAND

The Veteran's reported symptoms and the medical evidence of record indicates the need for an assessment of her chronic diarrhea.

At the 2010 VA examination the examiner noted that there was pain on motion but did not specify the extent of any additional functional loss due to the pain.  Such a finding is required.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011)

The Veteran has not been employed since discharge from service and she contends this is due to her service connected psychiatric disability.  Although that disability has been rated 100 percent disabling since March 9, 2012; there is evidence it caused unemployability prior to that date.  TDIU is an element of the initial ratings on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran did not meet the percentage requirements for TDIU prior to that date, and the Board cannot award TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain any treatment records related to GI or right ankle disability since December 2010.

2.  After the above is complete, send the claims file to an appropriate examiner for review.  Ask the examiner to opine whether the Veteran's documented chronic diarrhea, and other related symptoms, meet the criteria for a diagnosis of irritable bowel syndrome or another GI disability.  If so, is there at least a 50-percent probability it is causally related to her active service or her service-connected PTSD.  If the answer to both is, No; is there at least a 50-percent probability the service-connected PTSD aggravates-that is, chronically worsens, the chronic diarrhea of other GI disability?

The examiner is asked to provide a full explanation for any opinion rendered.  Should the examiner advise the requested opinion cannot be rendered, the examiner must explain why; to include what additional information/ evidence would be needed to render the opinion requested.

Should the examiner find the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After the above is compete, afford the Veteran a VA examination to evaluate the severity of her right ankle disability.  The examiner should review the claims folder.

The examiner should report the ranges of right ankle motion in degrees; and note (in terms of additional degrees of limitation of motion) limitation of function resulting from weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should note that the Veteran is competent to report limitations during flare-ups.

The examiner should also note whether there is any deformity of the tibia or ankle joint.

4.  If there is any period from September 4, 2008 to March 8, 2012, when the Veteran did not meet the percentage requirements for TDIU, refer the claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).

6.  If the decision remains in any way adverse to the Veteran, issue an SSOC; before returning the case to the Board, if otherwise in order.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


